CHIEF JUSTICE HINES
delivered the opinion op the court:
Appellee, being surety on a bail bond, was summoned to show cause why judgment should not be entered against him on the forfeiture. For answer, he filed a remission by the Governor, containing these exceptions :• “Commissions, fees and cost.”- - The Commonwealth’s, attorney then moved the court for judgment for his, *327commissions, amounting to one hundred and twenty dollars, and for the commissions of the clerk, amounting to forty dollars. The court overruled the motion and entered judgment for the Commonwealth’s costs only. From that judgment this appeal is taken, and the only question is, whether the Commonwealth’s attorney and clerk are entitled to any commission until judgment has been rendered on the forfeiture.
Section 5, of article 4, chapter 5, of General Statutes, provides: “That hereafter the attorney for the Commonwealth shall receive, to his own use, thirty per centum of all judgments rendered in favor of the Commonwealth in the several courts of his district.” Under an act approved April 19, 1882, circuit court clerks are entitled to ten per centum “of all fines and forfeitures which may be hereafter paid by virtue of any judgment rendered in favor of the Commonwealth.” The provisions of these statutes clearly contemplate that the Commonwealth’s attorney and the clerk shall be entitled to commissions only upon the condition there is a judgment, and that the judgment is collected in whole or in part. Where the whole of the judgment is not collected, they are entitled to their pro rata part of that collected.
Judgment affirmed.